DETAILED ACTION
Claims 1-6, 8-12, and 16 are pending and currently under review.
Claims 7, 13-15, and 17-20 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As stated in the previous office action, the instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit to Application No. 14/361,270, which has a filing date prior to March 16, 2013.  Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the examiner, reveals that at least one claim presented or that have ever been presented in the instant application appears to be drawn to inventions having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the parent application (emphasis added).  Specifically, the recitation of “Cr being less than 0.1 weight percent” as previously recited in independent 1 in the claims filed 10/15/2020  lacks support in the parent\provisional application.  
Although the aforementioned limitation has been omitted from the instant claim scope as of the amendments filed 3/05/2021, it is noted that “the application also becomes subject to AIA  35 U.S.C. 102 and 103 even if the claim to a claimed invention having an effective filing date on or after March 16, 2013, is subsequently canceled” (emphasis added).  See MPEP 2159.02.  Thus, although applicant has cancelled the aforementioned claim limitation, the instant application still includes “at least one claim that has ever been presented” drawn to an invention having an effective filing date after March 16, 2013. 
Accordingly, this application is/will be examined under the AIA  (First-Inventor-to-File) law.  Therefore, all forthcoming Office actions on the merits will be labeled “AIA  (First Inventor to File) Status:  Yes” (see upper right box on form PTOL-37/37D and/or PTOL-326/326AE).

Response to Amendment
The amendment filed 3/05/2021 has been entered.  Claims 1-6, 8-12, and 16 remain(s) pending in the application.  

Priority
Applicants’ amendments filed 3/05/2021 are supported by prior-filed application 14/361,270 and provisional application 61/629,762.  The pending claims accordingly receive priority benefit of the aforementioned prior-filed applications.

Claim Objections
Claim 1 is objected to because of the following informalities:  The recitation of “a total elongation of at least 3.5” should be corrected to recite “a total elongation of at least 3.5%”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, independent claim 1 recites a formula for Ceq that includes elements of Cr, Mo, V, Ni, and Cu.  However, independent claim 1 also recites that the composition consists of C, Mn, Si, Al, Ti, B, optionally Nb, optionally N, optionally, S, optionally, P, and Fe with impurities, and does not otherwise positively recite Cr, Mo, V, Ni, or Cu (emphasis added).  Therefore, it is unclear to the examiner as to what amounts, if any, of Cr, Mo, V, Ni, and Cr are allowed for in the instant claim.  The examiner considers any amounts of Cr, Mo, V, Ni, and Cr to be allowed in the instant claim scope such that the claimed Ceq value is still met.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 11 recites that the alloy contains “about 0.2 weight percent Si,” which the examiner both below and above 0.2 as recognized by one of ordinary skill and according to broadest reasonable interpretation (emphasis added).  However, claim 11 is dependent on independent claim 1, which requires Si “from 0 to 0.2 weight percent.”  Therefore, it is unclear to the examiner as to whether or not Si amounts of above 0.2 can be included in the instant claim or not.  The examiner interprets the instant claim to allow for amounts of Si above 0.2 weight percent according to broadest reasonable interpretation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As stated previously, claim 11 recites that the alloy contains “about 0.2 weight percent Si,” which the examiner recognizes to include amounts of Si both below and above 0.2 as recognized by one of ordinary skill and according to broadest reasonable interpretation (emphasis added).  However, claim 11 is dependent on independent claim 1, which requires Si “from 0 to 0.2 weight percent.”  Therefore, claim 11 fails to further limit the Si range of independent claim 1.  Applicant 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraki et al. (US 2013/0040165).
Regarding claims 1 and 11, Shiraki et al. discloses a high-strength steel having a martensite single phase [abstract]; wherein said steel has a composition as seen in table 1 below [0012-0021].  The examiner notes that the overlap and closeness between the disclosed steel composition of Shiraki et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Shiraki et al. does not expressly teach a Ceq value as instantly claimed.  However, the examiner recognizes the instantly claimed Ceq value to merely further limit the C, Mn, Cr, Mo, V, Ni, and Cu inclusions, respectively.  Since Shiraki et al. already discloses overlapping compositional ranges as shown in table 1 below, the examiner notes that the steel composition of Shiraki et al. further overlaps with the claimed Ceq value, which is further prima facie evidence of obviousness.  See MPEP 2144.05(I).  Furthermore, Shiraki et al. also discloses Cu, Ni, V, and Nb to be optional components that can be included in 
Regarding the closeness of the claimed Al inclusion range, the examiner submits that the disclosed Al range of 0.032 to 0.15 weight percent of Shiraki et al. (mere difference of 0.002 weight percent) is substantially close to the claimed Al range such that prima facie evidence of obviousness exists because similar properties would have been expected.  See MPEP 2144.05(I).  The examiner’s position is further bolstered by applicants’ own evidentiary data showing inventive samples having Al inclusion values of up to 0.04 weight percent [tables12-14 spec.].  Furthermore, Al is expressly disclosed by Shiraki et al. to be a deoxidizer, which the examiner recognizes to directly affect mechanical properties such as tensile strength and ductility as would have been recognized by one of ordinary skill [0053].  In other words, Al is disclosed by Shiraki et al. to affect steel tensile strength and ductility.  Therefore, the examiner’s determination of obviousness due to closeness of ranges is further bolstered by the similar mechanical properties of tensile strength and ductility disclosed by Shiraki et al. as will be further explained below.  
Alternatively, Shiraki et al. expressly discloses controlling Al amounts in order to balance effects of deoxidation and suppression of carbon-based inclusions [0053].  In other words, Al is disclosed by Shiraki et al. to be an result-effective variable that directly affects deoxidation and surface flaws (ie. mechanical properties).  See MPEP 2144.05(II).  Therefore, the examiner 
Shiraki et al. further teaches mechanical properties of a tensile strength of at least 1180 MPa, which broadly overlaps with the claimed range [abstract].  Additionally, Shirak et al. discloses inventive samples that achieve a tensile strength range of up to 2077 MPa and an elongation range of up to 7.7 percent [table2].  Although said inventive samples of Shiraki et al. do not all meet the claimed compositional limitations, the examiner submits that the aforementioned tensile strength range and elongation range would still have reasonably been suggested to one of ordinary skill because Shiraki et al. expressly discloses said ranges to be inventive, desirable, and attainable by the disclosed steel of Shiraki et al.  Thus, the examiner considers the overlap between the tensile strength range and elongation range suggested by the inventive samples of Shiraki et al. and that of the instant claim to be prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Shiraki et al. (wt.%)
C
0.22 – 0.36
0.12 – 0.4
Mn
0.5 – 1
0.01 – 1.5
Si
0 – 0.2
0.003 – 0.5
Al
0 – 0.03
0.032 – 0.15 (close)
Ti
0 – 0.24
0.01 – 0.2

0 – 0.002
0.0001 – 0.01
Fe & Impurities
Balance
Balance


Regarding claims 2-6 and 8, Shiraki et al. discloses the steel of claim 1 (see previous).  The examiner notes that the aforementioned tensile strength range and elongation range suggested by the inventive samples of Shiraki et al. further overlaps with and is substantially close to the instantly claimed ranges such that prima facie evidence of obviousness exists [table2].  See MPEP 2144.05(I).  Specifically, regarding the claimed range of “at least 2100 MPa” of claim 5, the examiner submits that the disclosed upper tensile strength value of 2077 MPa appears to be substantially close to the instantly claimed range such that prima facie evidence still exists absent concrete evidence to the contrary because it is not apparent to the examiner as to how 2077 MPa and 2100 MPa (mere difference of 23 MPa) are so different such that the instant claim could be considered patentably distinct from the disclosure of the prior art.  Alternatively, Shiraki et al. also broadly discloses a tensile strength of 1180 MPa or more, which also broadly overlaps with the instantly claimed ranges.  See MPEP 2144.05(I).
Regarding claims 9-10, Shiraki et al. discloses the steel of claim 1 (see previous).  Shiraki et al. further discloses that the exemplary steels are cold rolled to a thickness of 1 mm [0085].
Regarding claim 12, Shiraki et al. discloses the steel of claim 1 (see previous).  As stated previously, Shiraki et al. further discloses an inclusion of Al 
Regarding claim 16, Shiraki et al. discloses the steel of claim 1 (see previous).  The examiner notes that the disclosed C inclusion range of Shiraki et al. as seen in table 1 above further overlaps with the instantly claimed range.  See MPEP 2144.05(I).

Response to Arguments
Applicant's arguments, filed 3/05/2021, regarding the previous priority issues and determination of AIA  status have been fully considered but they are not persuasive.
Applicant first argues that the recitation of “Cr less than 0.1 weight percent” is supported based on samples 3-4 of table 10 of the prior filed applications.  The examiner cannot concur.  Specifically, according to applicants’ own calculations, it is noted that the C and Mn components of Ceq result in a value of 0.321 (C) + 0.578/6 (Mn/6) = 0.4173, as determined by the examiner.  In order to meet the claimed Ceq value of less than 0.44, Cr can accordingly be included in an amount of up to 0.02267 according to the claimed Ceq equation [claim1].  It is not apparent to the examiner as to how a Cr range of up to 0.02267 weight percent is sufficient to support the broader claimed range of “0.1 weight percent or less.”  Thus, contrary to applicants’ aforementioned allegation, applicants’ own calculation and reasoning clearly shows that the prior-filed broader limitation of “Cr 0.1 or less” absent concrete evidence to the contrary.
Applicant then argues that 35 U.S.C. 100 cannot be applied to the instant application which is a continuation application, not a continuation-in-part.  In response, it is unclear to the examiner as to what point applicant is trying to make.  It is noted that 35 U.S.C. 100 as cited in MPEP 2159 merely defines the term “effective filing date” as it pertains to the aspect of priority, which applies to both continuation and continuation-in-part applications.  See MPEP 2159.  Thus, it is not clear to the examiner as to how a distinction between a continuation vs. continuation-in-part application has any bearing in the instant determination of AIA  vs. pre-AIA .  Finally, although applicant disagrees with the guidance in MPEP 2159 and notes that the MPEP “does not have force of law,” the examiner notes that patent examination procedure nonetheless follows guidance set forth in the MPEP.  Thus, absent concrete evidence or reasoning as to why the instant application should be afforded a pre-AIA  status, which the applicant has not provided, the examiner cannot concur.
The previous rejections over Song et al. have been withdrawn in view of applicants’ amendments and priority benefit of prior-filed applications.
The previous rejections over Oh et al. have been withdrawn in view of applicants’ amendments.
The previous 102 rejections over Shiraki et al. have been withdraw in view of applicants’ amendments.  However, applicants’ arguments regarding Shiraki et al. will 
Specifically, applicant argues against specific examples of Shiraki et al.  In response, it is noted that specific examples do not constitute a teaching away from the broader disclosure of the prior art.  See MPEP 2123.  Since Shiraki et al. broadly discloses overlapping and close steel compositions and mechanical properties as explained in the above rejection sections, the examiner cannot concur with applicants’ absent concrete evidence to the contrary.
Applicant argues that Shiraki et al. requires greater than 0.06 weight percent Al, which does not meet the instant claim.  The examiner cannot concur.  Again, it is noted that preferred embodiments and examples do not constitute a teaching away from the broader disclosure of the prior art.  See MPEP 2123.  Accordingly, the examiner cannot consider the preferred Al amounts of greater than 0.06 weight percent to teach away from the broader Al lower limit of 0.032 percent [0053].  Nonetheless, as explained in the above rejection sections, the examiner submits that the disclosed Al amounts of Shiraki et al. is substantially close to the instantly claimed Al range such that prima facie evidence of obviousness still exists because similar properties are expected.  See MPEP 2144.05(I).  Thus, the examiner cannot concur absent concrete evidence to the contrary.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NICHOLAS A WANG/Examiner, Art Unit 1734